UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1310


In Re: EVA CHRISTINE THIEL,

                Debtor.

-----------------------------------

WIMER & ASSOCIATES, PC, d/b/a Asheville Law Group,

                Plaintiff – Appellant,

          v.

EVA CHRISTINE THIEL,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00168-MR)


Submitted:   December 22, 2015              Decided:   January 5, 2016


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Rodney Kight, Jr., Asheville, North Carolina, for Appellant.
Kevin J. Radey, LAW OFFICES OF KEVIN J. RADEY, PLLC, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wimer & Associates, P.C., appeals from the district court’s

order   affirming   the   bankruptcy   court’s   order    dismissing   its

adversary proceeding filed in Eva Christine Thiel’s bankruptcy

case seeking a determination that Thiel’s debt to it for pre-

petition legal fees was not dischargeable in her bankruptcy case.

We have reviewed the parties’ arguments and the record submitted

on appeal and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.            Wimer & Assocs.,

P.C. v. Thiel, No. 1:14-cv-00168-MR (W.D.N.C. Feb. 24, 2015).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                   2